NUMBER 13-21-00173-CV

                        COURT OF APPEALS

               THIRTEENTH DISTRICT OF TEXAS

                 CORPUS CHRISTI – EDINBURG


KEITH ANTHONY RAMOS, M.D.,
AND ZORALY NUNEZ RAMOS,                                          Appellants,

                                     v.

NATIONSTAR MORTGAGE, LLC,
AND WELLS FARGO BANK,
NATIONAL ASSOCIATION,
AS TRUSTEE FOR LEHMAN
MORTGAGE TRUST PASS-THROUGH
CERTIFICATES, SERIES 2007-4,                                      Appellees.


                On appeal from the 93rd District Court
                     of Hidalgo County, Texas.



                     MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Benavides and Tijerina
              Memorandum Opinion by Justice Tijerina

    Appellants Keith Anthony Ramos, M.D., and Zoraly Nunez Ramos filed a pro se
notice of appeal regarding an order granting summary judgment in favor of appellees,

Nationstar Mortgage, LLC, and Wells Fargo Bank, National Association, as Trustee for

Lehman Mortgage Trust Pass-Through Certificates, Series 2007-4. The appeal was

abated by this Court on July 1, 2021, because appellants filed a suggestion of bankruptcy

and notice of automatic stay. See TEX. R. APP. P. 8.2. Since the abatement, there has

been no activity in this appeal.

       On August 31, 2022, and again on September 19, 2022, the Clerk of the Court

issued letters directing the parties to file, within ten days, an advisory regarding the status

of the appeal and, if applicable, a motion to reinstate the appeal or a motion to dismiss

the appeal. See id. R. 8.3(a). The Clerk advised the parties that the failure to respond

would result in reinstatement and dismissal of the appeal for want of prosecution. See id.

R. 42.3(b), (c). Neither appellants nor appellees filed a response to these directives.

       The Court, having examined and fully considered this sequence of events, is of the

opinion that this appeal should be dismissed. Accordingly, we reinstate the appeal. We

dismiss this appeal for want of prosecution and because the appellants failed to comply

with notices from the Clerk requiring a response or other action within a specified time.

See id. R. 42.3(b), (c).

                                                                 JAIME TIJERINA
                                                                 Justice


Delivered and filed on the
3rd day of November, 2022.




                                              2